Title: From Thomas Jefferson to Montmorin, 23 October 1788
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
Paris Octob. 23. 1788.

I take the liberty of troubling your Excellency on the subject of the Arrêt which has lately appeared for prohibiting the importation of Whale oils and Spermaceti, the produce of foreign fisheries. This prohibition being expressed in general terms, seems to exclude the Whaleoils of the United states of America, as well as of the nations of Europe. The uniform disposition however which his Majesty and his ministers have shewn to promote the commerce between France and the United States, by encouraging our productions to come hither, and particularly those of our fisheries, induces me to hope that these were not within their view at the passing of this Arrêt. I am led the more into this opinion when I recollect the assiduity emploied for several months, in the year 1785, by the Committee appointed by government to investigate the objects of commerce of the two countries, and to report the encouragements of which it was susceptible—the result of that investigation which his Majesty’s Comptroller general did me the honor to communicate in a letter of the 22d. of October 1786. stating therein the principles which should be established for the future regulation of that commerce, and particularly distinguishing the article of Whaleoils by an abatement of the duties on them for the present, and a promise of farther abatement after the year 1790.—The thorough re-investigation with which Monsieur de Lambert honoured this subject when the letter of 1786. was to be put into the form of an Arrêt—that Arrêt itself, bearing date the 29th. of December last, which ultimately confirmed the abatements of duty present and future, and declared that his majesty reserved to himself to grant other favors to that production, if, on further information, he should find it for the interest of the two nations;—and finally the letter in which Monsieur Lambert did me the honor to inclose the Arrêt, and to assure me that the duties which had been levied on our Whaleoils contrary to the intention of the letter of. 1786 should be restored.On a review then of all these circumstances, I cannot but presume that it has not been intended to reverse, in a moment, views so maturely digested and uniformly pursued; and that the general expressions of the Arrêt of Sep. 28. had within their contemplation the nations of Europe only. This presumption is further strengthened by having observed that in the treaties of commerce, made since the epoch of our independance, the jura gentis amicissimae conceded to other nations are expressly restrained to those of the ‘most favored European nation:’ his Majesty wisely foreseeing that it would be expedient to regulate the commerce of a nation, which brings nothing but raw materials to employ the industry of his subjects, very differently from that of the European nations, who bring mostly what has already past thro’ all the stages of manufacture.
On these considerations, I take the liberty of asking information from your Excellency as to the extent of the late Arrêt; and if I have not been mistaken in supposing it did not mean to abridge that of Decemb. 29. I would sollicit an explanatory Arrêt, to prevent the misconstructions of it which will otherwise take place. It is much to be desired too, that this explanation could be given as soon as possible, in order that it may be handed out with the Arrêt of Septemb. 28. Great alarm may otherwise be spread among the merchants and adventurers in the fisheries: who, confiding in the stability of regulations, which his majesty’s wisdom had so long and well matured, have embarked their fortunes in speculations in this branch of business.
The importance of the subject to one of the principal members of our Union induces me to attend with great anxiety a reassurance from your Excellency that no change has taken place in his majesty’s views on this subject; and that his dispositions to multiply, rather than diminish the combinations of interest between the two people continue unaltered.
Commerce is slow in changing it’s channel. That between this country and the United States, is as yet but beginning; and this beginning has received some checks. The Arrêt in question would be a considerable one, without the explanation I have the honour to ask. I am persuaded that a continuation of the dispositions, which have been hitherto manifested towards us, will ensure effects, political and commercial, of value to both nations.
I have had too many proofs of the friendly interest your Excellency is pleased to take in whatever may strengthen the bands, and connect the views of the two countries to doubt your patronage of the present application; or to pretermit any occasion of repeating assurances of those sentiments of high respect and esteem, with which I have the honour to be Your Excellency’s Most obedient & most humble servant,

Th: Jefferson

